Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.
 	Claims 1, 3-10, 13-15 and 21 are pending in this application.  
Claims 1, 3-10, 13-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hacker et al. (US 6,221,809) in view of Witschel et al. (US 2006/0154823).
Hacker et al. (US 6,221,809) disclose herbicidal compositions that provide control of weeds in cereals (i.e. monocotyledonous crop plants) and other crop plants such as maize, which contribute to close so-called “activity gaps,” reduce application rates of individual active compounds, and increase flexibility in the timing of the application.  See column 2, lines 43-55; see also column 33, lines 12-19, column 34, lines 6-10.  (A) + (B)1, i.e. Mesosulfuron-methyl sodium + iodosulfuron-methyl sodium, is exemplified at weight ratios of 1:1, 1:2, and 2:1 for controlling weeds in wheat (Tables 7, 7a, 7b, 7c, 7d, 7e).  Synergistic effects are disclosed (column 3, lines 47-50) and exemplified.  See for example, Table 7, data for 1:1 and 2:1 ratios of A + B42, which is the mixture of mesosulfuron-methyl sodium and iodosulfuron-methyl sodium; see also Tables 7b and 7c data for A + B42 at 2:1 ratio as non-limiting additional examples.  Various formulation types are disclosed, as well as surfactants, emulsifiers (e.g. fatty alcohol polyglycol ethers at column 25, line 13), other formulation additives, and other active agents such as other herbicides and safeners.  See column 24, line 5 to column 25, line 63.  See column 31, lines 1-11 for specific disclosure of mefenpyr-diethyl as a particularly suitable safener.  Seed dressing application is taught (column 24, lines 5-19).  Application to plants, plant parts, seeds or area under cultivation is taught (column 32, last paragraph).  Simultaneous application or application at different times with a safener is disclosed (column 26, lines 3-7; column 32, lines 17-20, 34-38 and 59-64).  Use in transgenic crops is disclosed (column 34, lines 6-43).   
Witschel et al. (US 2006/0154823) disclose the synergistic herbicidal combination of iodosulfuron and (C) pyroxsulam, including at weight ratio range of 1000:1 to 1:500 (claim 6; see also claims 1-4, 7-13).  Synergistic herbicidal combinations of mesosulfuron + (C) pyroxsulam or iodosulfuron + (C) pyroxsulam with optional safener such as mefenpyr esters for controlling weeds in monocot crop plants such as maize and cereals are further disclosed (paragraphs 2-7, 37-41, 51-52; claims 1-4, 6-13).  Joint or separate application is disclosed (paragraph 64).  Foliar and seed application methods are disclosed (claim 12-13).  Use of both mesosulfuron and iodosulfuron is suggested (see “at least one” in claim 1 and paragraph 38).    
The cited prior art references do not explicitly disclose the claimed weight ratio of (A) to (B) of 5:1 to 1:1 and (A+B) to (C) of 2:1 to 1:3 or 1:1 to 1:2, wherein (A), (B) and (C) are the only herbicides in the composition.   
The ordinary skilled artisan in this field would have been motivated to arrive at the claimed herbicidal composition and method, because (A), (B) and (C) herbicides are known to be used together to extend herbicidal range and efficacy.  (A) and (B) are known to be synergistic within the claim-recited ratio range, with 1:1 and 2:1 (A:B) ratios exemplified in particular, and (C) has been taught to be synergistic with the parent compounds of (A) and (B) within the claim-recited ratio range.  Given Hacker’s exemplified 1:1 or 2:1 ratios of Applicant’s (A1-2) to (B1-2), it would have been obvious for the ordinary skilled artisan to add pyroxsulam in a ratio as claimed, wherein the sum of A + B components are in a ratio with C within a range of 2:1 to 1:3 or 1:1 to 1:2.  Such variations would have been obvious to the ordinary skilled artisan in situations where weeds to be controlled include those that are sensitive to the activity of the (C) component, i.e. pyroxsulam or salt thereof.  The ordinary skilled artisan would have recognized that there is no perfect herbicide that can control every possible weed (“activity gaps” as taught by Hacker et al., column 2, lines 43-55), so pyroxsulam would have been selected when some of the weeds in a given field are sensitive to pyroxsulam but tolerant to (A) and (B) components or to reduce application rates (id.).  The amount of pyroxsulam used and the resultant ratio to the sum of A and B would have been within the skill of the ordinary skilled artisan upon routine experimentation and optimization.   
Regarding the feature that (A), (B) and (C) are the only herbicides in the composition, such feature would have been well within the skill of the ordinary skilled artisan because using additional herbicides when (A), (B), and (C) provide sufficient control would not have been advantageous.  In a given field condition where undesired plants are sensitive to (A), (B), and (C), it would have been more advantageous and cost effective to not add another herbicide.  
All additional claim-recited features are sufficiently disclosed and suggested by the cited prior art, as fully discussed above.  The ordinary skilled artisan would have been motivated to add (C), as claimed, in order to further enhance the herbicidal activity of components (A) and (B).  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
	Applicant's specification data for (A) + (B) + (C) has been given due consideration again with respect to the currently amended claims, but the evidence was still deemed insufficient for overcoming this ground of rejection for the following two reasons.
(1) One data point is not sufficient evidence of nonobviousness for the entire scope of the amended claims

	It is recognized that the amended claims have limited the ratio of the three herbicides.  However, Applicant’s own data shows that reliance on the single data point cannot extend its probative weight or value to the entire scope of the claims.  Copied below is the only data point directed to the claimed invention (specification page 29):

    PNG
    media_image1.png
    222
    541
    media_image1.png
    Greyscale

In this data, the ratio of A:B is 5:1 and the ratio of (A+B) : (C) is about 1:1.9.  
	For (A+B) : (C) to be 2:1 or 1:1 as claimed here, application rate of PYX (pyroxsulam) would have to be reduced to 4.5 g/ha or 9 g/ha.  But the efficacy of PYX is already very low at 20% for 17 g/ha, and it would be unpredictable whether PYX having perhaps even lower activity or no activity at all would interact with (A), (B), the target plants, and somehow synergize (A) + (B).  Unexpected efficacy of (A) + (B) + (C) at the claimed ratio of 2:1 or 1:1 for (A+B) : (C) is not supported by the current evidence of record.  
	(2) Claim 14 recites application of A, B and C as a split application over time.  This claim has no data at all that supports its nonobviousness.  The timeframe of split application is undefined, so the claim could read on separate applications spread over several months, which would make the previously applied herbicide(s) susceptible to runoff and/or decomposition.  Additionally, when there is incomplete activity from the first herbicide/application (see Table 4 data above), the target plant could recover from the initial herbicide application, so by the time the second or third herbicide is applied much later, the weed may not be as susceptible to synergism of three herbicides working together.  Such unpredictability has not been overcome with sufficient data of record. 
	For these reasons, the specification evidence for (A) + (b) + (C) is not commensurate in scope with that of the claimed subject matter.  
	Applicant’s arguments filed on 7/23/2021 have been given due consideration, but they were deemed unpersuasive.  
	Applicant argues that the ordinary skilled artisan “would have no reason, without the benefit of hindsight, to modify the compositions taught by Hacker by adding (C-2) pyroxsulam as taught by Witschel” and “would have no reason to formulate the claimed three-component composition based on the teachings of Witschel and Hacker, let alone … in the particular amounts recited in claim 1 …”  The Examiner refers to the full rationale for obviousness of the three-component composition which is set forth above.  
It remains the Examiner’s position that the ordinary skilled artisan would have been led to the combination of (A) and (B) from Hacker’s explicit teaching and synergistic data for (A) + (B) and disclosure of reduced application rates.  Additional incorporation of (C) would have been suggested in fields where a portion of the weed population is sensitive to (C) and/or where it is desirable to further reduce application rates.  The ordinary skilled artisan would have recognized that there is no perfect herbicide that controls every possible weed (“activity gaps” as taught by Hacker et al., column 2, lines 43-55), so pyroxsulam would have been selected when some of the weeds in a given field are sensitive to pyroxsulam but tolerant to (A) and (B) components or to reduce application rates (id.), particularly in view of pyroxsulam’s disclosed synergism with parent compounds of both (A) and (B).  
	Applicant argues that “It is not predictable what will happen when three actives are combined even if activity of the individual (or binary combination) actives are known. The Examiner cannot agree that nothing is predictable in this fact situation.  All three herbicides are known herbicides, all three herbicides are disclosed to be used together, and all three herbicides are disclosed to be synergistic with one another.  Reasonable expectation of herbicidal activity is thus reached.  
	Applicant argues that even though there is only one example of the claimed composition, “the data shows that there is strong support for synergism for the claimed composition, especially at the claimed ratios, and thus, the data is commensurate in scope with the claimed composition in the claimed ratios.”  These arguments have already been addressed on pages 5-7 of this Office action.  On the one hand, Applicant argues unpredictability of three actives being used together, and on the other hand Applicant argues predictability of one data point.  As discussed above in the analysis of Applicant’s Table 4 data, the scope of the ratio range claimed reads on using less or more of the three components, which would affect their individual efficacies; and it would not be predictable whether the increase in efficacy observed in Table 4 for (A) + (B) + (C) would maintain when, for example, pyroxsulam is used in significantly lower rate of application that could exhibit negligible activity, which lower rate of application is encompassed by the claimed ratios as fully discussed above.  
	For these reasons, Applicant’s arguments are found unpersuasive, and this ground of rejection must be applied again.  No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
    

    
        1 (A) and (B) are Hacker’s designations: (A) is sodium salt of mesosulfuron-methyl, and (B) is iodosulfuron-methyl sodium.  Coincidentally, Applicant’s components (A) and (B) are consistent with Hacker’s designations.